DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  there appears to be a typographical error in the last line of the claim.  The claim will be treated as if it states the heating unit is configured to condense the heat medium vaporized in the last line of the claim.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  there appears to be a typographical error with regard to the last word in the claim.  The claim will be treated as if it refers to the thermoelectric elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 2 recites the limitation "the heat transfer pipes" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 3 and 11-18 are rejected due to their dependence on claim 2.
Claims 2-3 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the term “high” in claims 2, 9, 10, 12, 13, 18 and 19 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 3 and 9-18 are rejected due to their respective dependence on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kossakovski et al. (US 2013/0255739).
	Regarding claim 1, Kossakovski discloses a thermoelectric power generation device comprising: thermoelectric elements having first sides and second sides (sides of thermoelectric elements in each cartridge shown in Fig. 7C; [0135]), wherein the thermoelectric elements are provided on both sides of the heating unit (thermoelectric elements on both sides of inner conduit 102 in each cartridge shown in Fig. 7C; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components), and the cooling units are provided on both sides of the heating unit so as to face each other across the thermoelectric elements ([0135] discloses the second fluid surrounding each cartridge in Fig. 7C).
	With regard to the limitations "provided on a heating unit" and "providing on cooling units", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 8, Kossakovski discloses all the claim limitations as set forth above. Kossakovski further discloses a plurality of the heating units and the plurality of cooling units are alternately arranged with the thermoelectric elements interposed therebetween, and the cooling units are arranged on both ends ([0135] discloses the second fluid surrounds the cartridges shown in Fig. 7C; the thermoelectric elements of each cartridge in Fig. 7C are between the inner conduit 102 of each cartridge and the surrounding second fluid described in para [0135]).
	Regarding claim 19, Kossakovski discloses a thermoelectric power generation device ([0135]; shown in Fig. 7C) comprising: thermoelectric elements having first sides (sides of thermoelectric elements in Fig. 7C facing inner conduit 102; [0135]) and second sides (sides of thermoelectric elements in Fig. 7C facing inner conduit 102; [0135]); and a partition defining two passages (the inner conduit 102 in two of the cartridges shown in Fig. 7C), wherein the thermoelectric elements, the cooling unit, and the heating units are provided between the two passages (hot sides and cold sides of multiple cartridges are provided between two passages in cartridges located on each side of the housing shown in Fig. 7C; it is noted that neither the cooling unit nor the heating units are part of the claimed thermoelectric power generation device, instead the limitations are directed to the manner in which the thermoelectric power generation device is used.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”)
	Kossakovski further discloses the thermoelectric elements are provided on both sides of the cooling unit (thermoelectric elements of adjacent cartridges in Fig. 7C are on both sides of the second fluid; [0135]); and the heating units are provided on both sides of the cooling unit so as to face each other across the thermoelectric elements (inner conduit 102 of adjacent cartridges are on both sides of the second fluid located between cartridges; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components").
	With regard to the limitations "provided on heating units", "provided on a cooling unit", and "in which a high temperature fluid flows", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 20, Kossakovski discloses a thermoelectric power generation system comprising a thermoelectric power generation unit having at least one thermoelectric power generation device ([0135]; shown in Fig. 7C); a thermal load ([0135] L14-22), wherein the thermoelectric power generation device further includes thermoelectric elements having first sides (sides of thermoelectric elements in Fig. 7C facing inner conduit 102; [0135]) and second sides (sides of thermoelectric elements facing second fluid in Fig. 7C; [0135]), the thermoelectric elements are provided on both sides of the heating unit (cartridge shown in Fig. 7C having thermoelectric elements surrounding inner conduit 102), and the cooling units are provided on both sides of the heating unit so as to face each other across thermoelectric elements ([0135] L14-22; second fluid surrounds each cartridge in Fig. &C; [0135]; it is noted that neither the heating unit or the cooling unit are part of the claimed thermoelectric power generation system, instead the limitations are directed to the manner in which the thermoelectric power generation system is used.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”)
 	With regard to the recitations "configured to consume heat of a heat medium heated by the thermoelectric power generation unit", "provided on a heating unit", and "provided on cooling units"; the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claims 1, 8, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limbeck et al. (US 2014/0326288).
	Regarding claim 1, Limbeck discloses a thermoelectric power generation device comprising: thermoelectric elements having first sides and second sides (sides of 1 in Fig. 1), wherein the thermoelectric elements are provided on both sides of the heating unit (thermoelectric elements 1 on both sides of 32 in Fig. 1; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components), and the cooling units are provided on both sides of the heating unit so as to face each other across the thermoelectric elements (12 in Fig. 1 are on both sides of 11 and face each other across the thermoelectric elements).
	With regard to the limitations "provided on a heating unit" and "providing on cooling units", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 8, Limbeck discloses all the claim limitations as set forth above. Limbeck further discloses a plurality of the heating units and the plurality of cooling units are alternately arranged with the thermoelectric elements interposed therebetween, and the cooling units are arranged on both ends (1, 32, and 33 in Fig. 1).
	Regarding claim 19, Limbeck discloses a thermoelectric power generation device (34 in Fig. 1) comprising: thermoelectric elements having first sides (sides facing 32 in Fig. 1) and second sides (sides facing 33 in Fig. 1); and a partition defining two passages (passages in which 32 flows in Fig. 1), wherein the thermoelectric elements, the cooling unit, and the heating units are provided between the two passages (hot sides 11 and cold sides 12 are provided between the two passages as shown in Fig. 1; [0094]; it is noted that neither the cooling unit nor the heating units are part of the claimed thermoelectric power generation device, instead the limitations are directed to the manner in which the thermoelectric power generation device is used.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”)
	Limbeck further discloses the thermoelectric elements are provided on both sides of the cooling unit (thermoelectric elements 1 are on both sides of 12 in Fig. 1); and the heating units are provided on both sides of the cooling unit so as to face each other across the thermoelectric elements (sides 11 are on both sides of the intermediate side 12 in Fig. 1; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components").
	With regard to the limitations "provided on heating units", "provided on a cooling unit", and "in which a high temperature fluid flows", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 20, Limbeck discloses a thermoelectric power generation system comprising a thermoelectric power generation unit having at least one thermoelectric power generation device ([0099] L1-2; Fig. 6); a thermal load ([0099] L2-5; 12 and 22 in Fig. 6), wherein the thermoelectric power generation device further includes thermoelectric elements having first sides ([0099] L7; 11 and 16 in Fig. 6) and second sides ([0099] L2-5; 12 and 22 in Fig. 6), the thermoelectric elements are provided on both sides of the heating unit (shown in Fig. 6), and the cooling units are provided on both sides of the heating unit so as to face each other across thermoelectric elements (33 in Fig. 6; it is noted that neither the heating unit or the cooling unit are part of the claimed thermoelectric power generation system, instead the limitations are directed to the manner in which the thermoelectric power generation system is used.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”)
 	With regard to the recitations "configured to consume heat of a heat medium heated by the thermoelectric power generation unit", "provided on a heating unit", and "provided on cooling units"; the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski et al. (US 2013/0255739) as applied to claims 1 and 8 above.
	Regarding claim 2, Kossakovski discloses all the claim limitations as set forth above.
	Kossakovski does not explicitly disclose, in the embodiment depicted in Fig. 7C, a heat transfer pipe arranged in the passage, wherein the heating unit and the heat transfer pipe have internal spaces communicating with each other, the internal space of the heating unit and the internal space of the heat transfer pipe form a circulation path.
	Kossakovski does disclose, however, a thermoelectric power generation device ([0224]) and further discloses a heat transfer pipe ([0225]), wherein the heating unit and the heat transfer pipe have internal spaces communicating with each other ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an energy transmission element comprising a heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas and the thermoelectric elements in each of the cartridges shown in Fig. 7C, because as evidenced by Kossakovski, the use of an energy transmission element comprising a heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including an energy transmission element comprising a heat pipe in the apparatus depicted in Figure 7C based on the teaching of Kossakovski.
	With regard to the limitations "in which a high temperature fluid flows", "in which a heat medium is circulated", "the heat transfer pipes are configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid", "the heating unit is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 3, modified Kossakovski discloses all the claim limitations as set forth above. Modified Kossakovski further discloses the thermoelectric elements, the heating unit, and the cooling units are arranged in a direction intersecting a direction in which the heat transfer pipe is extended (Kossakovski - cartridges, inner conduit 102, and second fluid surrounding each cartridge in Fig. 7C).
	Regarding claim 4, modified Kossakovski discloses all the claim limitations as set forth above.  Modified Kossakovski further discloses a thermoelectric power generation device and further discloses a first anti-deformation member which sandwiches an end portion of the heating unit and an end portion of each of the cooling units (housing in Fig. 7C; [0135]).  Modified Kossakovski further discloses a first anti-deformation member which sandwiches an end portion of the heating unit and an end portion of each of the cooling units (Kossakovski - housing shown in Fig. 7C).
	Regarding claim 5, modified Kossakovski discloses all the claim limitations as set forth above.  Modified Kossakovski discloses a thermoelectric power generation device and further discloses an anti-deformation member penetrating through and joining together the end portions of the cooling units facing each other (Kossakovski - shown in annotated Fig. 7C below; [0135]).
	[AltContent: textbox (collecting pipe )][AltContent: arrow][AltContent: textbox (communication between heat transfer pipes )][AltContent: arrow][AltContent: textbox (second anti-deformation member)][AltContent: arrow]	
    PNG
    media_image1.png
    673
    536
    media_image1.png
    Greyscale


	Regarding claim 6, modified Kossakovski discloses all the claim limitations as set forth above.  Modified Kossakovski discloses a thermoelectric power generation device and further discloses a plurality of fins in a coolant passage (Kossakovski - [0109] - [0110]).
	With regard to the recitation "in which a coolant flows", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 7, modified Kossakovski discloses all the claim limitations as set forth above. Modified Kossakovski discloses a thermoelectric power generation device and further discloses a plurality of fins in a coolant passage (Kossakovski - [0109] - [0110]).
	With regard to the recitation "in which a coolant flows", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 9, Kossakovski discloses all the claim limitations as set forth above. 
	Kossakovski does not explicitly disclose, in the embodiment depicted in Fig. 7C, a plurality of heat transfer pipes arranged in the passage, wherein the heating units and the heat transfer pipes have internal spaces communicating with each other, the internal spaces of the heating units and the internal spaces of the heat transfer pipe form a circulation path, the internal spaces of the plurality of the heat transfer pipes are in communication with each other through a pressure equalizer.
	Kossakovski does disclose, however, a thermoelectric power generation device ([0224]) and further discloses a plurality heat transfer pipes ([0225]), wherein the heating units and the heat transfer pipes have internal spaces communicating with each other ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102), the internal spaces of the plurality of heat transfer pipes are in communication with each other (shown in annotated Fig. 7C above; it is noted that the term "in communication" is interpreted to require either thermal or physical contact).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one energy transmission element comprising at least one heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas ([0226]) and the thermoelectric elements of Kossakovski, because as evidenced by Kossakovski, the use of at least one energy transmission element comprising at least one heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including at least one energy transmission element comprising at least one heat pipe in the apparatus depicted in Fig. 7C based on the teaching of Kossakovski.
	With regard to the limitations "in which a high temperature fluid flows", "in which a heat medium is circulated", "pressure equalizer", "the heat transfer pipes are configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid", and "each of the heating units is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 10, Kossakovski discloses all the claim limitations as set forth above.
	Kossakovski does not explicitly disclose, in the embodiment depicted in Fig. 7C, a heat transfer pipe arranged in the passage, wherein the heating units and the heat transfer pipe have internal spaces communicating with each other, the internal spaces of the heating units and the internal space of the heat transfer pipe form a circulation path, the plurality of heating units share the heat transfer pipe.
	Kossakovski does disclose, however, a thermoelectric power generation device ([0224]) and further discloses a heat transfer pipe ([0225]), wherein the heating unit and the heat transfer pipe have internal spaces communicating with each other ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102), the plurality of heating units share the heat transfer pipe (the heat transfer pipe is comprised of conduit 102 of each cartridge). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one energy transmission element comprising at least one heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas ([0226]) and the thermoelectric elements of each cartridge depicted in Fig. 7C, because as evidenced by Kossakovski, the use of at least one energy transmission element comprising at least one heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including at least one energy transmission element comprising at least one heat pipe in the apparatus of Fig. 7C based on the teaching of Kossakovski.
	With regard to the limitations "in which a high temperature fluid flows", "in which a heat medium is circulated", "the heat transfer pipes are configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid", "the heating unit is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 11, modified Kossakovski discloses all the claim limitations as set forth above.  Modified Kossakovski further discloses the heat transfer pipe includes a plurality of pipes (Kossakovski - [0225] L1-2 disclose the at least one energy transmission element comprises at least one heat pipe), and a collecting pipe joining the plurality of pipes (Kossakovski - shown in annotated Fig. 7C above).
	Regarding claim 12, modified Kossakovski discloses all the claim limitations as set forth above. Modified Kossakovski further discloses the heat transfer pipe is arranged so as to be inclined relative to a direction in which the high temperature fluid flows (Kossakovski - the location of the inlet to the housing in Fig. 7C in relation to the conduit 102 in each cartridge necessitates that the heat transfer pipe must be inclined in relation to the flow of fluid in conduit 102 in each cartridge).
	Regarding claim 13, modified Kossakovski discloses all the claim limitations as set forth above. 
	While modified Kossakovski does not explicitly disclose the plurality of pipes are offset from each other relative to a height direction of the heat transfer pipe, as viewed from a direction in which the high temperature fluid flows, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 14, modified Kossakovski discloses all the claim limitations as set forth above. 
	While modified Kossakovski does not explicitly disclose the plurality of pipes respectively have bent portions, and the bent portions of the plurality of pipes have different bend radii, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Rostek et al. (US 2009/0283126).
	Regarding claim 15, modified Kossakovski discloses all the claim limitations as set forth above. 
	Modified Kossakovski does not explicitly disclose the heat transfer pipe has a blackened outer surface.
	Rostek discloses a thermoelectric power generation device for generating electrical power from the waste heat generated by an internal combustion engine (abstract), and further discloses a black absorption layer intensifies the absorption of thermal radiation ([0029]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a black absorption layer, as disclosed by Rostek, on the outer surface of the heat transfer pipe of modified Kossakovski, because as taught by Rostek, a black absorption layer intensifies the absorption of thermal radiation ([0029]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Bidner et al. (US 2010/0011753).
	Regarding claim 16, modified Kossakovski discloses all the claim limitations as set forth above.
	Modified Kossakovski does not explicitly disclose a wick is provided on an inner wall of the heat transfer pipe.
	Bidner discloses a thermoelectric device and further discloses a wick provided on an inner wall of the heat transfer pipe ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a wick, as disclosed by Bidner, on an inner wall of the heat transfer pipe of modified Kossakovski, because as evidenced by Bidner, the inclusion of a wick on an inner wall of a heat transfer pipe in a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a wick on the inner surface of the heat transfer pipe of modified Kossakovski based on the teaching of Bidner.
	Regarding claim 17, modified Kossakovski discloses all the claim limitations as set forth above. 
	Modified Kossakovski does not explicitly disclose a groove is provided on an inner wall of the heat transfer pipe.
	Bidner discloses a thermoelectric device and further discloses a groove provided on an inner wall of the heat transfer pipe ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a groove, as disclosed by Bidner, on an inner wall of the heat transfer pipe of modified Kossakovski, because as evidenced by Bidner, the inclusion of a groove on an inner wall of a heat transfer pipe in a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a groove on the inner surface of the heat transfer pipe of modified Kossakovski based on the teaching of Bidner.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Gauss et al. (US 2014/0345662).
	Regarding claim 18, modified Kossakovski discloses all the claim limitations as set forth above. 
	Modified Kossakovski does not explicitly disclose the heat transfer pipe is provided in a part of a passage having a guide vane.
	Gauss discloses a thermoelectric device and further discloses a heat transfer pipe provided in a part of a passage having a guide vane ([0013] - [0014]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include flow guide walls, as disclosed in Gauss, in the passage of modified Kossakovski, because as taught by Gauss, the apparatus can be adapted in a simple manner to different applications, in particular to exhaust gas passages of different sizes and different shapes ([0014]). Gauss also discloses a particularly large amount of heat can be transferred due to a meandering flow defined by the flow guide walls ([0011]).
	With regard to the limitation "the high temperature fluid flowing in the passage is directed towards the heat transfer pipe by the guide vane", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Limbeck et al. (US 2014/0326288) as applied to claims 1 and 8 above, in view of Kossakovski et al. (US 2013/0255739).
	Regarding claim 2, Limbeck discloses all the claim limitations as set forth above.
	Limbeck does not explicitly disclose a heat transfer pipe arranged in the passage, wherein the heating unit and the heat transfer pipe have internal spaces communicating with each other, the internal space of the heating unit and the internal space of the heat transfer pipe form a circulation path.
	Kossakovski discloses a thermoelectric power generation device ([0224]) and further discloses a heat transfer pipe ([0225]), wherein the heating unit and the heat transfer pipe have internal spaces communicating with each other ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an energy transmission element comprising a heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas and the thermoelectric elements of Limbeck, because as evidenced by Kossakovski, the use of an energy transmission element comprising a heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including an energy transmission element comprising a heat pipe in the apparatus of Limbeck based on the teaching of Kossakovski.
	With regard to the limitations "in which a high temperature fluid flows", "in which a heat medium is circulated", "the heat transfer pipes are configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid", "the heating unit is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 3, modified Limbeck discloses all the claim limitations as set forth above. Modified Limbeck further discloses the thermoelectric elements, the heating unit, and the cooling units are arranged in a direction intersecting a direction in which the heat transfer pipe is extended (Limbeck - Fig. 1 shows the direction of the hot and cold sides of thermoelectric elements 1 arranged in a direction that intersects 32).
	Regarding claim 4, Limbeck discloses all the claim limitations as set forth above. 
	Limbeck does not explicitly disclose a first anti-deformation member which sandwiches an end portion of the heating unit and an end portion of each of the cooling units.
	Kossakovski discloses a thermoelectric power generation device and further discloses a first anti-deformation member which sandwiches an end portion of the heating unit and an end portion of each of the cooling units (housing in Fig. 7C; [0135]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a housing, as disclosed by Kossakovski, around the thermoelectric power generation device of Limbeck, because a housing serves to protect internal components from environmental factors. Additionally, as evidenced by Kossakovski, the use of a housing in a thermoelectric power generation device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including a housing surrounding the thermoelectric power generation device of Limbeck based on the teaching of Kossakovski.
	Modified Limbeck discloses a first anti-deformation member which sandwiches an end portion of the heating unit and an end portion of each of the cooling units (Kossakovski - housing shown in Fig. 7C).
	Regarding claim 5, Limbeck discloses all the claim limitations as set forth above. 
	Limbeck does not explicitly disclose a second anti-deformation member penetrating through and joining together the end portions of the cooling units facing each other.
	Kossakovski discloses a thermoelectric power generation device and further discloses an anti-deformation member penetrating through and joining together the end portions of the cooling units facing each other (shown in annotated Fig. 7C below; [0135]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a housing, as disclosed by Kossakovski, around the thermoelectric power generation device of Limbeck, because a housing serves to protect internal components from environmental factors. Additionally, as evidenced by Kossakovski, the use of a housing in a thermoelectric power generation device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including a housing surrounding the thermoelectric power generation device of Limbeck based on the teaching of Kossakovski.
[AltContent: textbox (collecting pipe )][AltContent: arrow][AltContent: textbox (communication between heat transfer pipes )][AltContent: arrow][AltContent: textbox (second anti-deformation member)][AltContent: arrow]	
    PNG
    media_image1.png
    673
    536
    media_image1.png
    Greyscale


	Regarding claim 6, Limbeck discloses all the claim limitations as set forth above. 
	Limbeck does not explicitly disclose the cooling units each has a plurality of uneven portions in a coolant passage in which a coolant flows.
	Kossakovski discloses a thermoelectric power generation device and further discloses a plurality of fins in a coolant passage ([0109] - [0110]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include fins, as disclosed by Kossavoski, in the coolant passage of Limbeck, because as taught by Kossavoski, an increase in the heat transfer surface area can be achieved ([0110]).  Further, as evidenced by Kossavoski, the use of fins in a coolant passage of a thermoelectric power generation device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including fins in the cooling passage of Limbeck based on the teaching of Kossavoski.
	With regard to the recitation "in which a coolant flows", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 7, Limbeck discloses all the claim limitations as set forth above. 
	Limbeck does not explicitly disclose the cooling units each has a plurality of fins in a coolant passage in which a coolant flows.
	Kossakovski discloses a thermoelectric power generation device and further discloses a plurality of fins in a coolant passage ([0109] - [0110]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include fins, as disclosed by Kossavoski, in the coolant passage of Limbeck, because as taught by Kossavoski, an increase in the heat transfer surface area can be achieved ([0110]).  Further, as evidenced by Kossavoski, the use of fins in a coolant passage of a thermoelectric power generation device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including fins in the cooling passage of Limbeck based on the teaching of Kossavoski.
	With regard to the recitation "in which a coolant flows", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 9, Limbeck discloses all the claim limitations as set forth above. 
	Limbeck does not explicitly disclose a plurality of heat transfer pipes arranged in the passage, wherein the heating units and the heat transfer pipes have internal spaces communicating with each other, the internal spaces of the heating units and the internal spaces of the heat transfer pipe form a circulation path, the internal spaces of the plurality of the heat transfer pipes are in communication with each other through a pressure equalizer.
	Kossakovski discloses a thermoelectric power generation device ([0224]) and further discloses a plurality heat transfer pipes ([0225]), wherein the heating units and the heat transfer pipes have internal spaces communicating with each other ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102), the internal spaces of the plurality of heat transfer pipes are in communication with each other (shown in annotated Fig. 7C above; it is noted that the term "in communication" is interpreted to require either thermal or physical contact).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one energy transmission element comprising at least one heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas and the thermoelectric elements of Limbeck, because as evidenced by Kossakovski, the use of at least one energy transmission element comprising at least one heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including at least one energy transmission element comprising at least one heat pipe in the apparatus of Limbeck based on the teaching of Kossakovski.
	With regard to the limitations "in which a high temperature fluid flows", "in which a heat medium is circulated", "pressure equalizer", "the heat transfer pipes are configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid", and "each of the heating units is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 10, Limbeck discloses all the claim limitations as set forth above.
	Limbeck does not explicitly disclose a heat transfer pipe arranged in the passage, wherein the heating units and the heat transfer pipe have internal spaces communicating with each other, the internal spaces of the heating units and the internal space of the heat transfer pipe form a circulation path, the plurality of heating units share the heat transfer pipe.
	Kossakovski discloses a thermoelectric power generation device ([0224]) and further discloses a heat transfer pipe ([0225]), wherein the heating unit and the heat transfer pipe have internal spaces communicating with each other ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102), the plurality of heating units share the heat transfer pipe (the heat transfer pipe is comprised of conduit 102 of each cartridge). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one energy transmission element comprising at least one heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas and the thermoelectric elements of Limbeck, because as evidenced by Kossakovski, the use of at least one energy transmission element comprising at least one heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including at least one energy transmission element comprising at least one heat pipe in the apparatus of Limbeck based on the teaching of Kossakovski.
	With regard to the limitations "in which a high temperature fluid flows", "in which a heat medium is circulated", "the heat transfer pipes are configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid", "the heating unit is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 11, modified Limbeck discloses all the claim limitations as set forth above.  Modified Limbeck further discloses the heat transfer pipe includes a plurality of pipes (Kossakovski - [0225] L1-2 disclose the at least one energy transmission element comprises at least one heat pipe), and a collecting pipe joining the plurality of pipes (Kossakovski - shown in annotated Fig. 7C above).
	Regarding claim 12, modified Limbeck discloses all the claim limitations as set forth above. Modified Limbeck further discloses the heat transfer pipe is arranged so as to be inclined relative to a direction in which the high temperature fluid flows (Kossakovski - the location of the inlet to the housing in Fig. 7C in relation to the conduit 102 in each cartridge necessitates that the heat transfer pipe must be inclined in relation to the flow of fluid in conduit 102 in each cartridge).
	Regarding claim 13, modified Limbeck discloses all the claim limitations as set forth above. 
	While modified Limbeck does not explicitly disclose the plurality of pipes are offset from each other relative to a height direction of the heat transfer pipe, as viewed from a direction in which the high temperature fluid flows, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 14, modified Limbeck discloses all the claim limitations as set forth above. 
	While modified Limbeck does not explicitly disclose the plurality of pipes respectively have bent portions, and the bent portions of the plurality of pipes have different bend radii, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Limbeck et al. (US 2014/0326288) in view of Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Rostek et al. (US 2009/0283126).
	Regarding claim 15, modified Limbeck discloses all the claim limitations as set forth above. 
	Modified Limbeck does not explicitly disclose the heat transfer pipe has a blackened outer surface.
	Rostek discloses a thermoelectric power generation device for generating electrical power from the waste heat generated by an internal combustion engine (abstract), and further discloses a black absorption layer intensifies the absorption of thermal radiation ([0029]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a black absorption layer, as disclosed by Rostek, on the outer surface of the heat transfer pipe of modified Limbeck, because as taught by Rostek, a black absorption layer intensifies the absorption of thermal radiation ([0029]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Limbeck et al. (US 2014/0326288) in view of Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Bidner et al. (US 2010/0011753).
	Regarding claim 16, modified Limbeck discloses all the claim limitations as set forth above.
	Modified Limbeck does not explicitly disclose a wick is provided on an inner wall of the heat transfer pipe.
	Bidner discloses a thermoelectric device and further discloses a wick provided on an inner wall of the heat transfer pipe ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a wick, as disclosed by Bidner, on an inner wall of the heat transfer pipe of modified Limbeck, because as evidenced by Bidner, the inclusion of a wick on an inner wall of a heat transfer pipe in a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a wick on the inner surface of the heat transfer pipe of modified Limbeck based on the teaching of Bidner.
	Regarding claim 17, modified Limbeck discloses all the claim limitations as set forth above. 
	Modified Limbeck does not explicitly disclose a groove is provided on an inner wall of the heat transfer pipe.
	Bidner discloses a thermoelectric device and further discloses a groove provided on an inner wall of the heat transfer pipe ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a groove, as disclosed by Bidner, on an inner wall of the heat transfer pipe of modified Limbeck, because as evidenced by Bidner, the inclusion of a groove on an inner wall of a heat transfer pipe in a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a groove on the inner surface of the heat transfer pipe of modified Limbeck based on the teaching of Bidner.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Limbeck et al. (US 2014/0326288) in view of Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Gauss et al. (US 2014/0345662).
	Regarding claim 18, modified Limbeck discloses all the claim limitations as set forth above. 
	Modified Limbeck does not explicitly disclose the heat transfer pipe is provided in a part of a passage having a guide vane.
	Gauss discloses a thermoelectric device and further discloses a heat transfer pipe provided in a part of a passage having a guide vane ([0013] - [0014]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include flow guide walls, as disclosed in Gauss, in the passage of modified Limbeck, because as taught by Gauss, the apparatus can be adapted in a simple manner to different applications, in particular to exhaust gas passages of different sizes and different shapes ([0014]). Gauss also discloses a particularly large amount of heat can be transferred due to a meandering flow defined by the flow guide walls ([0011]).
	With regard to the limitation "the high temperature fluid flowing in the passage is directed towards the heat transfer pipe by the guide vane", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726